IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                             December 11, 2007
                                No. 06-31324
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

ROBERT HARRISON

                                           Plaintiff-Appellant

v.

RICHARD L STALDER, Secretary, Department of Corrections; CORNEL H
HUBERT; JAMES D MILLER, Warden; KATHY MCGINNIS, Assistant Warden;
JERRY THOMAS, Doctor, in Their Individual and Official Capacities

                                           Defendants-Appellees


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:06-CV-2825


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Robert Harrison, Louisiana prisoner # 86040, has filed a motion for leave
to proceed in forma pauperis (IFP) on appeal from the district court’s dismissal
of his 42 U.S.C. § 1983 complaint against the defendants in their official
capacities as barred by sovereign immunity and against the defendants in their
individual capacities for failure to exhaust administrative remedies. By filing


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-31324

a motion for leave to proceed IFP on appeal in this court, Harrison is challenging
the district court’s certification, pursuant to 28 U.S.C. § 1915(a)(3) and FED. R.
APP. P. 24(a), that his appeal is frivolous and is not taken in good faith.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Harrison’s motion for leave to proceed IFP does not address the district
court’s reasons for denying his civil rights claims and for certifying that his
appeal is frivolous and not taken in good faith. Accordingly, Harrison has not
made a meritorious challenge to the district court’s denial of IFP status and has
not demonstrated that he will raise a nonfrivolous issue on appeal.           See
§ 1915(a). Harrison’s motion for leave to proceed IFP on appeal is denied, and
the appeal is dismissed as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH
CIR. R. 42.2.
      The dismissal of this appeal as frivolous counts as a strike for purposes of
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).
Harrison has accumulated at least two other strikes for purposes of § 1915(g).
See Harrison v. Miller, No. 2:05-CV-1325 (E.D. La. Mar. 10, 2006) (unpublished);
Harrison v. Miller, No. 2:03-CV-3194 (E.D. La. Apr. 21, 2004) (unpublished). As
Harrison has now accumulated at least three strikes, he is barred from
proceeding IFP pursuant to § 1915 while he is incarcerated or detained in any
facility unless he is under imminent danger of serious physical injury. See
§ 1915(g).
      IFP DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                        2